UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7057



STEVEN WHISENANT,

                                              Plaintiff - Appellant,

          versus

DAVID K. SMITH; EDWARD MURRAY; LARRY W. HUFF-
MAN; HENRY PONTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-93-802-R)


Submitted:   December 19, 1996             Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Steven Whisenant, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Jill Theresa Bowers, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders entering

judgment on the jury verdict in his 42 U.S.C. § 1983 (1994) action

and denying his motion for judgment as a matter of law. The record

does not contain a transcript of the jury trial. Appellant has the
burden of including in the record on appeal a transcript of all

parts of the proceedings material to the issues raised on appeal.

Fed. R. App. P. 10(b); 4th Cir. Local R. 10(c). Appellants proceed-

ing on appeal in forma pauperis are entitled to transcripts at gov-
ernment expense only in certain circumstances. 28 U.S.C. § 753(f)

(1994). By failing to produce a transcript or to qualify for the

production of a transcript at government expense, Appellant has

waived review of the issues on appeal which depend upon the tran-

script to show error. Powell v. Estelle, 959 F.2d 22, 26 (5th
Cir.), cert. denied, 506 U.S. 1025 (1992); Keller v. Prince
George's County, 827 F.2d 952, 954 n.1 (4th Cir. 1987). We have

reviewed the record before the court and the district court's
opinions and find no reversible error. We therefore affirm the

district court's order entering judgment on the verdict. We also

affirm the district court's order denying Appellant's motion for

judgment as a matter of law because the denial of summary judgment

does not necessitate a finding of a constitutional violation. See

Fed. R. Civ. P. 56. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-



                                2
rials before the court and argument would not aid the decisional

process.




                                                       AFFIRMED




                               3